                                     UNITED STATES DISTRICT COURT
                                      DISTRICT OF SOUTH CAROLINA
Michael E. Wolfe, #346590,                     )
                     Plaintiff,                )
vs.                                            )
                                               )         ORDER
Nfn. Louis,                                    )
Nfn. Early,                                    )      Case No.: 4:19-cv-2356-TMC-TER
Nfn. Glen,                                     )
Nfn. Palmer,                                   )
Nfn. Harriff,                                  )
Nfn. Lasley,                                   )
Nfn. Wilson,                                   )
Nfn. Hall,                                     )
Nfn. Toth,                                     )
Nfn. Perks,                                    )
Nfn. Haygood,                                  )
Nfn. Berry,                                    )
Nfn. Moore,                                    )
Nfn. Caldwell,                                 )
Nfn. James,                                    )
Nfn. Linsay,                                   )
Nfn. Wardroff,                                 )
Nfn. Moody, Jr.,                               )
Nfn. Smith,                                    )
Nfn. Lite,                                     )
Nfn. Llois,                                    )
Nfn. Ralmisano,                                )
Nfn. Sherry,                                   )
Nfn. Moninelli,                                )
Nfn. Monroe,                                   )
Nfn. Pachinco,                                 )
Nfn. Smith,                                    )
Nfn. Wyant,                                    )
Nfn. Crislela,                                 )
Nfn. Kelly,                                    )
Rachel A. Saltsburg,                           )
Danielle Filmore,                              )
Meaan E. Harris,                               )
Nfn. Lauter,                                   )
Nfn. Phillips,                                 )
Nfn. Chandler,                                 )
L. Hudson,                                     )
Alice Mascio,                                  )
                       Defendants,
                                               )
      The court hereby appoints Henry P. Wall, Esquire, to represent Plaintiff in this action.1 This action

has not been served at this time. Any outstanding motions are deemed moot and counsel shall have sixty

days to file an amended complaint.

      IT IS SO ORDERED.



                                                         s/Thomas E. Rogers, III
November 20, 2019                                        Thomas E. Rogers, III
Florence, South Carolina                                 United States Magistrate Judge




                 1
                     See Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975).

                                                          2
